Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 12/28/2021 has been entered. Claims 1-3, 5, 8-10, 12, and 14-20 are pending. Claims 1, 2, and 14 have been amended. Claims 4, 6-7, 11, and 13 have been cancelled. No new claim is added. 
The amendment filed 01/04/2022 was on error. On the same day, the applicant filed a second transmittal letter to indicate the error. Therefore, the amendment filed 12/28/2021 was the correct one for the current application and the current claims status stated above is based on the 12/28/2021 amendment. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/04/2022 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 8-10, 12, and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the double patenting rejection, the Patent No. 10979511 was mistakenly types instead of Patent No. 10764226. However, the claim comparison table includes the claim 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10764226 (hereinafter ‘226 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations, using varying terminology. Please see further explanation below. Differences are bolded and omissions are underlined in following comparison table. 

Current application claim 1
‘226 patent claim
1.   An inference engine comprising: a memory that stores computer instructions; and a processor, where the processor is configured to execute the instructions to perform operations, the operations comprising: receiving multimodal metrics; generating contexts based upon the multimodal metrics; and generating a confidence level of receptiveness of a user to receive a presentation of a message at a particular time based upon the contexts.
1.  (Currently Amended) A system, comprising: one or more sensors for measuring a multimodal metric; a memory having computer instructions; and one or more processors operatively coupled to the one or more sensors and the memory, the one or more processors when executing the computer instructions cause the one or more processors to perform operations comprising: analyzing the multimodal metric to provide an analysis; capturing and analyzing speech to determine a keyword, a meaning, a sentiment, a mood, or a combination thereof, associated with the speech; determining a receptivity to a message based on the analysis of the multimodal metric and based on the analyzed speech, wherein the receptivity to the message is determined based on a measured intent to behave or act upon the message; determining an impact of the message on a user based on the multimodal metric; and delivering or receiving or presenting the message at a period of time when the receptivity is over a predetermined threshold based on the analysis, wherein the receptivity is determined to be over the predetermined threshold based on both a contextual load and a cognitive load associated with the user, wherein the message is delivered, received, or presented using a mode or format that is based on the impact.
wherein the one or more processors form an inference engine that provides a confidence level of a receptiveness of a user to receive a presentation of a message of a particular format at a particular time based on contexts inferred from the multimodal metrics and further tracks and correlates the receptiveness based on subsequent multimodal inputs to update the confidence level.


The difference between claim 1 of the current application and claim 1 of '226 patent is that the current application is a “An inference engine generating contexts based upon the multimodal metrics; and generating a confidence level of receptiveness of a user to receive a presentation of a message at a particular time based upon the contexts.” and the '226 patent is a “analyzing the multimodal metric to provide an analysis; capturing and analyzing speech to determine a keyword, a meaning, a sentiment, a mood, or a combination thereof, associated with the speech; determining a receptivity to a message based on the analysis of the multimodal metric and based on the analyzed speech, wherein the receptivity to the message is determined based on a measured intent to behave or act upon the message; determining an impact of the message on a user based on the multimodal metric; and delivering or receiving or presenting the message at a period of time when the receptivity is over a predetermined threshold based on the analysis, wherein the receptivity is determined to be over the predetermined threshold based on both a contextual load and a cognitive load associated with the user, wherein the message is delivered, received, or presented using a mode or format that is based on the impact and further tracks and correlates the receptiveness based on subsequent multimodal inputs to update the confidence level.” Both the current application and '226 patent have the same functionalities.
              It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute “An inference engine generating contexts based upon the multimodal metrics; and generating a confidence level of receptiveness of a user to receive a presentation of a message at a particular time based upon the contexts” with “analyzing the multimodal metric to provide an analysis; capturing and analyzing speech to determine a keyword, a meaning, a sentiment, a mood, or a combination thereof, associated with the speech; determining a receptivity to a message based on the analysis of the multimodal metric and based on the analyzed speech, wherein the receptivity to the message is determined based on a measured intent to behave or act upon the message; determining an impact of the message on a user based on the multimodal metric; and delivering or receiving or presenting the message at a period of time when the receptivity is over a predetermined threshold based on the analysis, wherein the receptivity is determined to be over the predetermined threshold based on both a contextual load and a cognitive load associated with the user, wherein the message is delivered, received, or presented using a mode or format that is based on the impact and further tracks and correlates the receptiveness based on subsequent multimodal inputs to update the confidence level” because the remaining elements would have performed 
    The difference between claim 1 of the current application and claim 1 of the '226 patent is that claim 1 of the current application recite the underlined elements in the comparison table above.             It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the underlined elements because the remaining elements would have performed the same function as before. Such addition would not interfere with the functionality of the remaining elements.
This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented.

Claim Objections
Claims 5 and 12, are objected to because of the following informalities: the claims are dependent of canceled claims 4 and 11. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weider et al. (US 20110231182) hereinafter Weider in view of LAMBERT et al. (US 20110234372) and further in view of Angell et al. (US 20100153180) hereinafter Angell.
Regarding claim 1, Weider teaches an inference engine (i.e. a conversational speech analyzer, [0134]) comprising: a memory that stores computer instructions; and a processor, where the processor is configured to execute the instructions to perform operations, the operations (i.e. the processing units may include one or more central processing units, one or more data and address busses, data interfaces, volatile memory, or other components. The processing unit may use one of more types of nonvolatile memory 94 for software and data storage, [0127]) comprising: receiving multimodal metrics (i.e. receives multi-modal input from users, [0134]); generating contextual factors based upon the multimodal metrics (i.e. context information determined and maintained during multimodal interactions such as speech and/or non-speech interactions, [0019]-[0021]); 
However, Weidner does not explicitly disclose generating a receptivity value based upon the contextual factors and a cognitive load value, wherein the cognitive load value is based upon sensor data from at least one sensor; and sending a message if a receptivity value is above a threshold value.
However, LAMBERT teaches generating a receptivity value based upon the contextual factors and a cognitive load value (i.e. if the prescribed vehicle operating conditions are met, block 52 is executed to determine if the driver will likely be receptive to a check-message inquiry, based on current conditions and accumulated receptivity profile data, this determination is made based on a correlation value, [0011] and The Correlation block 30 receives vehicle condition data via line 70, temporal sensor data via line 72, and receptivity profile data via line 74. The output of Correlation block 30 is a correlation value that is supplied to HMI-controller, [0013], wherein the cognitive load value is based upon sensor data from at least one sensor (i.e. receives vehicle condition data via line 62, driver acceptance data via line 64, and temporal 
Based on Weider in view of LAMBERT it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of LAMBERT to the system of Weider in order to increase capability of user's preferences and interest analysis of Weider system. 

Regarding claim 8, the combination of Weider and LAMBERT teach the inference engine of claim 3 and Weider further teaches a system of message management (i.e. Control of communications such as message forwarding, email system, [0044]) comprising: and a microphone configured to measure a user's ambient environment (i.e. the environmental model 808 may include information associated with the user's environment and surroundings. The information may include the type of environment that a user is in (e.g., quiet or noisy); details of a microphone and/or speaker system, [0137]). Therefore, the limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 9, Weider teaches the processor is further configured to perform the additional operation of 1receiving a microphone signal from the microphone (i.e.  Speech units 128 may include one or more microphones, for example array microphone 134, to receive the utterances from the user, [0144]).
 
Regarding claim 10, Weider teaches including the operation of: analyzing the microphone signal to detect whether a user is speaking (i.e. The speech received at the 

Regarding claim 17, Weider teaches further including the operations of analyzing the sensor data to determine if the user is operating a vehicle (i.e.  Automatic interactive dispatch and reporting for fleet vehicles having vehicle operators or other vehicle occupants that use the speech interface and/or non-speech interface to interact with these service, [0073]). 

Regarding claim 19, Weider teaches including the operations of analyzing the sensor data to determine if the user is in a quiet area with a sound pressure level less than 60dB (i.e. the environmental model 808 may include information associated with the user's environment and surroundings. The information may include the type of environment that a user is in e.g., quiet, [0137]).  

Claims 2-3, 5, 12, 14-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weider et al. (US 20110231182) hereinafter Weider in view of LAMBERT et al. (US 20110234372) and further in view of Angell et al. (US 20100153180) hereinafter Angell.
Regarding claim 2, Weider in view of LAMBERT teach the limitations of claim 1 above.
However, Weidner in view of LAMBERT do not explicitly disclose including the operation of generating a confidence level of receptiveness of a user to receive a presentation of a message at a particular time based upon the contextual factors; tracking and correlating the confidence level based on subsequent multimodal inputs.
However, Angell teaches including the operation of a confidence level of receptiveness of a user to receive a presentation of a message at a particular time based upon the contextual factors (i.e. cohort generation engine may compare conduct attributes identified by set of  
Based on Weider in view of LAMBERT and further in view of Angell it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Angell to the system of Weider and LAMBERT in order to efficiently determine user message receptivity of Weider and LAMBERT system. 

Regarding claim 3, Weidner in view of LAMBERT do not explicitly disclose including the operation of updating the confidence level based upon the tracking and correlating.  
However, Angell teaches including the operation of updating the confidence level based upon the tracking and correlating (i.e. cohort generation engine analyzes the new digital sensor data in set of receptivity analysis models to generate an updated set of events and an updated receptivity cohort, [0072]). Therefore, the limitations of claim 3 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

Regarding claim 5, Weidner in view of LAMBERT do not explicitly disclose including the operations of updating the confidence level based upon the cognitive load value.
However, Angell teaches including the operations of updating the confidence level based upon the cognitive load value (i.e. a determination as to whether any new digital sensor data with updated events metadata for the individual is available. If new digital sensor data is available, the process analyzes the updated events metadata and the description data in the set of receptivity analysis models to form an updated receptivity cohort, [0090]). Therefore, the 

Regarding claim 12, the limitations of claim 12 are similar to the limitations of claim 5 above. Therefore, the limitations of claim 12 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.
Regarding claim 14, Weider in view of LAMBERT teach the limitations of claim 8 above.
However, Weidner in view of LAMBERT do not explicitly disclose the inference engine further includes the operations of updating the confidence level based upon whether the user is speaking.  
However, Angell teaches the inference engine further includes the operations of updating the confidence level based upon whether the user is speaking (i.e. Digital sensor data 306 comprises events metadata, an event may be the individual making a sound, and talking to someone, [0052] and a determination as to whether any new digital sensor data with updated events metadata for the individual is available. If new digital sensor data is available at step 712, the process analyzes the updated events metadata and the description data in the set of receptivity analysis models to form an updated receptivity cohort, [0090]). Therefore, the limitations of claim 14 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
Based on Weider in view of LAMBERT and further in view of Angell it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Angell to the system of Weider and LAMBERT in order to have updated or accurate message receptivity of a user. 


However, Angell teaches further including the operations of: analyzing the microphone signal to detect whether a user is being spoken to (i.e. Digital sensor data 306 comprises events metadata, an event may be the individual making a sound, and talking to someone, [0052]). Therefore, the limitations of claim 15 are rejected in the analysis of claim 14 above, and the claim is rejected on that basis.
 Regarding claim 16, Weidner in view of LAMBERT do not explicitly disclose the inference engine further includes the operations of: updating the confidence level based upon whether the user is being spoken to.  
However, Angell teaches the inference engine further includes the operations of: updating the confidence level based upon whether the user is being spoken to (i.e. Digital sensor data 306 comprises events metadata, an event may be the individual making a sound, and talking to someone, [0052] and a determination as to whether any new digital sensor data with updated events metadata for the individual is available. If new digital sensor data is available at step 712, the process analyzes the updated events metadata and the description data in the set of receptivity analysis models to form an updated receptivity cohort, [0090]). Therefore, the limitations of claim 16 are rejected in the analysis of claim 14 above, and the claim is rejected on that basis.

Regarding claim 18, Weidner in view of LAMBERT do not explicitly disclose the inference engine further includes the operations of updating the confidence level based upon whether the user is operating a vehicle.  
However, Angell teaches the inference engine further includes the operations of updating the confidence level based upon whether the user is operating a vehicle (i.e. Digital 

Regarding claim 20, Weidner in view of LAMBERT do not explicitly disclose the inference engine further includes the operations of updating the confidence level based upon whether the user is in a quiet area.       
However, Angell teaches the inference engine further includes the operations of updating the confidence level based upon whether the user is in a quiet area (i.e. analyze video images captured by one or more situated cameras, microphones, or other multimodal sensors. The analysis of multimodal sensor data 302 generates events metadata 312 describing set of events 320 of interest in the environment. Set of events 320 are events performed by the set of individuals or occurring in proximity to the set of individuals. Set of events 320 includes the conduct of set of individuals and the circumstances surrounding the set of individuals when the conduct occurs, [0048] and a determination as to whether any new digital sensor data with updated events metadata for the individual is available. If new digital sensor data is available at step 712, the process analyzes the updated events metadata and the description data in the set of receptivity analysis models to form an updated receptivity cohort, [0090]). Therefore, the limitations of claim 20 are rejected in the analysis of claim 14 above, and the claim is rejected on that basis.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
2/14/2022

/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447